     Case 2:20-cv-00629-KJM-CKD Document 26 Filed 01/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FAROOQ ABDUL ALEEM,                              No. 2:20-cv-0629 KJM CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    PATRICK COVELLO, et al.,
15                       Defendants.
16

17             Plaintiff has filed a document titled “Third Amended Complaint” which is actually a

18   fourth amended complaint. As plaintiff was not given leave to file a fourth amended complaint,

19   nor does plaintiff point to any reason why he should be granted leave, IT IS HEREBY

20   ORDERED that plaintiff’s January 8, 2021 “Third Amended Complaint” is stricken.

21   Dated: January 13, 2021
                                                     _____________________________________
22
                                                     CAROLYN K. DELANEY
23                                                   UNITED STATES MAGISTRATE JUDGE

24

25

26   1
     alee0629.stk
27

28
